 

Case 2:19-cv-01489-RSM Document6 Filed 10/07/19 Page 1 of 6

DATE OF NOTE:
BORROWER

PROPERTY ADDRESS

LOAN AMOUNT

LOAN NUMBER

ALLONGE TO NOTE

10/3/2019

JOSEPH S. PIGOTT

604 S. 162" ST
BURIEN, WA. 98148

$400.00 Filing Fee

19-CV-01489

PAY TO THE ORDER OF

OCT 07 209 GT

AT SEATTLE
CLERK US DISTRIC
LS, TC
ey WESTERN DISTRICT OF WASHINGTON

DEPUTY

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON

  

WITHOUT RECOURSE

JOSEPH S. PIGOTT

SL Ch

JosepH{S. Pigott d

 
 

Case 2:19-cv-01489-RSM Document 6 Filed 10/07/19 Page 2 of 6

DUE ON DEMAND PROMISSORY NOTE

LOAN REF. # 19-CV-01489

$400.00 Date: October 3, 2019

For value received, the undersigned Joseph S. Pigott (the "Borrower"), at 604 South 162nd
Street, BURIEN, Washington 98148, promises to pay to the order of UNITED STATES
DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON. (the "Lender"), at
700 Stewart St, Seattle, Washington 98101. (or at such other place as the Lender may designate
in writing), the sum of $400.00 with interest from October 3, 2019, on the unpaid principal at the
rate of 18% per annum.

I. TERMS OF REPAYMENT

A. Payments. The unpaid principal and accrued interest shall be payable in full on any future
date on which the Lender demands repayment (the "Due Date”).

B. Application of Payments. All payments on this Note shall be applied first in payment
of accrued interest and any remainder in payment of principal.

Il. PREPAYMENT

The Borrower reserves the right to prepay this Note by making payment in full of the
then remaining unpaid principal and accrued interest.

Ill. COLLECTION COSTS

If any payment obligation under this Note is not paid when due, the Borrower promises to pay
all costs of collection, including reasonable attorney fees, whether or not a lawsuit is
commenced as part of the collection process.

IV. DEFAULT

If any of the following events of default occur, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:

1) the failure of the Borrower to pay the principal and any accrued interest when due;
2) the liquidation, dissolution, incompetency or the death of the Borrower or Lender;

3) the filing of bankruptcy proceedings involving the Borrower as a debtor;

 
Case 2:19-cv-01489-RSM Document6 Filed 10/07/19 Page 3 of 6

4) the application for the appointment of a receiver for the Borrower;

 
 

Case 2:19-cv-01489-RSM Document6 Filed 10/07/19 Page 4 of 6

5) the making of a general assignment for the benefit of the Borrower's creditors;
6) the insolvency of the Borrower;

7) a misrepresentation by the Borrower to the Lender for the purpose of obtaining
or extending credit.

8) the sale of a material portion of the business or assets of the Borrower.
V. SEVERABILITY OF PROVISIONS

If any one or more of the provisions of this Note are determined to be unenforceable, in
whole or in part, for any reason, the remaining provisions shall remain fully operative.

VI. MISCELLANEOUS

All payments of principal and interest on this Note shall be paid in the legal currency of the
United States. The Borrower waives presentment for payment, protest, and notice of protest
and demand of this Note.

No delay in enforcing any right of the Lender under this Note, or assignment by Lender of
this Note, or failure to accelerate the debt evidenced hereby by reason of default in the
payment of a monthly installment or the acceptance of a past-due installment shall be
construed as a waiver of the right of Lender to thereafter insist upon strict compliance with
the terms of this Note without notice being given to Borrower. All rights of the Lender
under this Note are cumulative and may be exercised concurrently or consecutively at the
Lender's option.

This note may not be amended without the written approval of the holder.

VII. GOVERNING LAW

This Note shall be construed in accordance with the laws of the State of Washington.
VII. SIGNATURES

This Note shall be signed by Joseph S. Pigott Without Recourse and_on behalf of

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
WASHINGTON.

 

 
 

Case 2:19-cv-01489-RSM Document6 Filed 10/07/19 Page 5 of 6

IN WITNESS WHEREOPF, this Agreement has been executed and delivered in the
manner prescribed by law as of the date first written above.

 

aid t a.
Si this <3 da of OC Lo WL OOF at OO D ,
ibaluigled ” ees

Borrower:
Joseph S. Pigott

By: WN. Cag) s Cath

Joseph $. Pigott WITHOUT&ECOURSE

Lender:
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON

By:

 

 

 
 

Case 2:19-cv-01489-RSM Document6 Filed 10/07/19 Page 6 of 6
ASSIGNMENT
[ONLY COMPLETE THE FOLLOWING INFORMATION TO ASSIGN PAYMENTS TO
A NEW PARTY. ]

For value received, the above Note is assigned and transferred to

, ("Assignee") of

(City)(State/province)

 

(Country)

Dated:

 

 

 

 
